Citation Nr: 0121611	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-07 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered on 
November 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
March 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision of the 
Bay Pines, Florida, Department of Veterans Affairs (VA) 
Medical Center (MC), which denied payment or reimbursement of 
unauthorized private emergency room treatment rendered on 
November 3, 1998.  The appeal was processed through the St. 
Petersburg, Florida, VA regional office (RO).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
treatment at the emergency room of a private hospital on 
November 3, 1998, for unspecific backache and retention of 
urine.  

2.  The veteran is rated permanently and totally disabled as 
a result of his service-connected depressive neurosis with 
anxiety.  

3.  The treatment received by the veteran at a private 
medical facility on November 3, 1998, was nonemergent in 
nature.



CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care on November 3, 1998, have 
not been met. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

This arises from the veteran's claim of entitlement to 
reimbursement or payment of the cost of unauthorized private 
hospital care on November 3, 1998.  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

VCAA had not been enacted when the VAMC adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
appellant was given notice of the laws and regulations 
pertaining to entitlement to reimbursement of unauthorized 
medical expenses in the March 2000 statement of the case.  
They are the same laws to be applied by the Board.  There is 
no dispute as to the essential facts in this case and thus no 
issue as to which further evidence would be necessary.  The 
appellant has provided a revised statement as to the amount 
of reimbursement he claims; however, the issue is not the 
amount claimed, but whether the care received met the legal 
criteria for reimbursement.  The veteran has declined to have 
a personal hearing.  Accordingly, the Board may proceed to 
review the appeal without prejudice to the veteran.

The veteran filed a Claim for Payment of Cost of Unauthorized 
Medical Services in November 1998.  It appears to be 
substantially complete.  See 38 U.S.C.A. § 5102 (West Supp. 
2001).  The claim was accompanied by a Health Insurance Claim 
Form from the treating non-VA medical center, showing the 
diagnoses, date of treatment, and charges.  The VAMC obtained 
the emergency room notes from the non-VA medical center 
providing the care.  There are no other treatment records 
pertinent to this claim, and no outstanding duty to notify 
the veteran of information and evidence needed to 
substantiate his claim, or to assist him in obtaining such 
evidence, as it is already of record.  See 38 U.S.C.A. 
§§ 5103, 5103A(a), (b), (c) (West Supp. 2001).  This is not a 
compensation claim, and there is no medical examination 
required; to the extent that medical opinion is required as 
to the nature of the medical care given, it has been obtained 
in the March 1999 response to the request for approval of 
emergent treatment.  Cf. 38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

The requirements of the VCAA have been substantially met by 
the VAMC, and there would be no possible benefit to remanding 
this case for it to consider the requirements of the VCAA in 
the first instance.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

II.  Reimbursement for Unauthorized Medical Care

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on November 3, 1998.  He 
contends that VA should pay for his unauthorized hospital 
care because VA has always paid for his emergency services, 
he was wheelchair bound and had no other method of 
transportation, and he is 100 percent service connected 
disabled.  

Reimbursement of medical expenses incurred as the result of 
treatment at a non-VA medical facility may be authorized when 
three requirements are met.  First, the care or services must 
have been rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  Second, 
they must have been rendered for any disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability.  Third, Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.  All of the foregoing 
requirements must be met before reimbursement can be 
authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  
Furthermore, a VA medical facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. § 17.53 (2000).

The veteran was seen in the emergency room of the Blake 
Medical Center on November 3, 1998.  He presented himself to 
the emergency room complaining of back pain.  He stated that 
he had a history of chronic back problems.  He also 
complained of difficulty urinating.  He was on medication at 
the time for an enlarged prostate.  He denied headaches, 
visual complaints, ear pain, sore throat, chest pain, 
abdominal complaints, nausea or vomiting.  He denied pain and 
swelling in the joints.  There was no numbness, weakness or 
tingling reported anywhere.  The veteran was described on 
physical examination as elderly and mildly uncomfortable.  
The examination of his back revealed mild tenderness of the 
paralumbar muscles, bilaterally.  There was no visible 
bruising or swelling.  Neurologically, there were no focal 
motor or sensory deficits in either lower extremity.  The 
assessment was that the veteran had a history of chronic back 
pain with acute exacerbations of the same.  He also 
complained of urinary retention, but was found to be 
urinating quite well in the emergency room.  A bladder scan 
was performed and showed retention of 88 cubic centimeters of 
urine.  He was medicated with Demerol and Phenergan.  He was 
discharged in good condition the same day with a prescription 
for Tylenol #3 and also given a sprain sheet.  He was 
referred to VA or Dr. Petrosino.  

The medical record of the veteran's care at Blake Medical 
Center on November 3, 1998, clearly reflects care that was 
not of an emergency nature.  Nothing about the complaints, 
the examination, or the treatment reflects any condition for 
which delay in treatment would have been hazardous to life or 
health.  The veteran's emergency room treatment notes were 
reviewed by the chief medical officer or designee of the Bay 
Pines VAMC, who determined that VA facilities (no more than 
50 miles round trip) were available at the time the non-VA 
treatment was sought, and that ambulance transport for the 
veteran was not necessary, his medical care on that date had 
not been such that prompt medical care was needed, and that 
the condition for which treatment was sought was non-
emergent.  There is no contrary medical opinion of record, 
and no reasonable basis to draw any other conclusion.  The 
veteran has argued that his emergency medical services have 
always been paid by VA, and he is in a wheelchair and has no 
transportation.  This argument presumes that the care 
rendered on November 3, 1998, was of an emergency nature, and 
the evidence clearly refutes the contention.

At the time that the veteran received private medical 
treatment at a non-VA medical facility on November 3, 1998, 
service connection was in effect for depressive neurosis with 
anxiety that was evaluated as totally disabling.  The totally 
disabling nature of that disability also was considered to be 
permanent pursuant to a rating decision rendered in September 
1982.  He therefore met the second element of the three-part 
eligibility requirement.  That being the only requirement 
met, and the overwhelming preponderance of the evidence 
showing that he did not seek care because of a medical 
emergency threatening life or health, entitlement to 
reimbursement of unauthorized medical expenses must be 
denied.  There is no reasonable doubt to be applied in his 
favor.  See 38 U.S.C.A. §5107(b) (West Supp. 2001).


ORDER

Reimbursement or payment of the cost of unauthorized private 
hospital care administered on November 3, 1998 is denied.  



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

